DONOFRIO, Judge.
This case is before the Court on a writ of certiorari to review the lawfulness of an award of The Industrial Commission of Arizona.
Petitioner suffered a stroke on April 21, 1969 while he was delivering brochures in the course of his employment. On June 18, 1970 a notice of claim status denying the claim was issued. Subsequently hearings were held on October 26, 1970 and March 30, 1971 from which an award denying compensation was issued on April 9, 1971. On June 10, 1971 the Industrial Commission affirmed the decision of the hearing officer. This appeal followed.
It is well settled that the petitioner must prove by expert medical testimony the compensability of his claim if the causal relationship between the injury sustained and the employment is not clearly apparent to a layman. Lowry v. Industrial Commission, 92 Ariz. 222, 375 P.2d 572 (1962); Gore v. Industrial Commission, 15 Ariz.App. 347, 488 P.2d 984 (1971).
In the instant case two physicians and two osteopaths testified during the course of the two hearings. Upon careful review of the record we are of the opinion that this case does not present a medical conflict in the evidence. Rather, the evidence points only to the conclusion that the stroke was unrelated to the job, notwithstanding the testimony from the petitioner that he oftentime worked long hours under tension. The uncontroverted evidence by the two physicians was that the stroke suffered by petitioner was caused by a degenerative arteriosclerotic condition. Likewise, the two osteopaths were unable to link the stroke to the employment activity *241within the bounds of reasonable medical probability.
The award is reasonably supported by the evidence.
Affirmed.
STEVENS, P. J., and CASE, J., concur.